PER CURIAM.
Affirmed on the authority of Applegate v. Barnett Bank, 377 So.2d 1150 (Fla.1979).
ANSTEAD, GLICKSTEIN and HURLEY, JJ., concur.
BY ORDER OF THE COURT:
ORDERED, appellants’ July 27, 1983 Petition for Rehearing is hereby denied, and further,
ORDERED, appellee’s July 25, 1983 Motion for Rehearing as to Attorney’s Fees is granted, and this Court’s order of July 20, 1983 is hereby vacated, and the Motion for Attorney’s Fees filed by John Edgar Sher-rard, counsel for the appellee is hereby granted, and pursuant to Rule 9.400(b) Fla. R.App.P., upon remand of this cause the *255amount thereof shall be assessed by the trial court upon due notice and hearing, subject to review by this court under Rule 9.400(c), Fla.R.App.P.